J-A05010-16

                              2016 PA Super 156

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

SALIM WALLS,

                         Appellant                   No. 2222 EDA 2014


             Appeal from the Judgment of Sentence July 1, 2014
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0003034-2014


BEFORE: OLSON, J., OTT, J., and STEVENS, P.J.E.*

DISSENTING STATEMENT BY STEVENS, P.J.E.:               FILED JULY 19, 2016

      I agree with the Majority that there are three elements to the crime of

retaliation against a prosecutor or judicial official: 1) the defendant acted in

retaliation for the lawful acts of a prosecutor or judicial official; 2) the

defendant harmed or attempted to harm any individual or that individual’s

property; and, 3) the defendant committed the harm, or committed the

attempt to harm, via an unlawful act.

      As the Majority notes, however, “harm” in 18 Pa.C.S.A. § 4953.1(a) is

not defined by the legislature or the courts. I would, therefore, find that a

defendant who retaliates in response to a lawful action by a prosecutor or

judicial official is creating “harm” by the very act of retaliation. To construe

the statute and intent of the legislature otherwise gives the criminal free rein

to threaten a prosecutor or judicial officer at least once without the risk of

punishment under law.

*Former Justice specially assigned to the Superior Court.